department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date date cc dom it a wta-n-109484-00 uilc memorandum for renee brotman from george baker assistant to branch chief branch subject revrul_99_7 issues this chief_counsel_advice follows up on and incorporates matters discussed in our memorandum to you dated date regarding the tax treatment of employer- reimbursed transportation_expenses this memorandum may be shared with field offices chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be relied upon or otherwise cited as precedent background generally amounts paid_by employers to employees are wages subject_to income_tax and employment_taxes unless a specific exception applies sec_62 of the internal_revenue_code and the regulations thereunder provide an exception for amounts paid pursuant to an accountable_plan to reimburse deductible business_expenses thus if an employer reimburses a deductible business_expense pursuant to an accountable_plan the payment is not a payment of wages to the employee and the payment is not subject_to income_tax or employment_taxes however if the employer reimburses nondeductible business_expenses - even if they are bona_fide expenses related to the employer’s business - the payment is a payment of wages to the employee subject_to income_tax and employment_taxes an employee’s transportation_expenses incurred in going between the employee’s residence and a work location not involving overnight travel generally are nondeductible personal commuting expenses rather than deductible business_expenses therefore an employer’s reimbursement of these transportation_expenses even if the employer otherwise maintains an accountable_plan for such expenses is a payment of taxable wages unless the rules in revrul_99_7 1999_5_irb_4 provide that the expenses are deductible business_expenses accordingly we wish to stress the following an employer’s reimbursement of an employee’s expenses of going between the employee’s residence and a work location must be treated as wages unless under a proper interpretation of revrul_99_7 the employee’s expenses are wta-n-109484-00 deductible and the employer reimburses those expenses pursuant to an accountable_plan if an employer treats employee reimbursements as wages solely because the transportation_expenses do not seem to be deductible under revrul_99_7 but then later within the calendar_year the employer determines that the expenses are deductible for example by reason of an irs interpretation there are procedures that allow the employer in most cases to adjust the income_tax_withholding and fica withholding to account for the change in treatment of the reimbursements in our discussions with you we have assumed that your questions relate only to employees who have a regular work location away from the residence such as an office of the employer where the employee regularly works and not merely an assigned post of duty in that case the pertinent rule in revrul_99_7 is holding which states if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance generally a regular work location is a location at which the taxpayer works or performs services on a regular basis a taxpayer may be considered as working or performing services on a regular basis whether or not the taxpayer works or performs services at that location every week or on a set schedule see revrul_90_23 1990_1_cb_28 obsoleted on other grounds by rev_rul revrul_90_23 provides as an example that daily transportation_expenses incurred by a doctor in going between the doctor’s residence and one or more offices clinics or hospitals at which the doctor works or performs services on a regular basis are nondeductible commuting expenses on the other hand a temporary_work_location is a location at which the taxpayer works or performs services on a temporary basis revrul_99_7 provides a 1-year standard for determining whether employment with respect to any particular work location is temporary rather than regular if employment at a work location is realistically expected to last and does in fact last for year or less the employment is temporary in the absence of facts and circumstances indicating otherwise if employment at a work location is realistically expected to last for more than year or there is no realistic expectation that the employment will last for year or less the employment is not temporary regardless of whether it actually exceed sec_1 year wta-n-109484-00 if employment at a work location initially is realistically expected to last for year or less but at some later date the employment is realistically expected to exceed year that employment will be treated as temporary in the absence of facts and circumstances indicating otherwise until the date that the taxpayer's realistic expectation changes and will be treated as not temporary after that date determining whether employment at a particular work location is temporary or regular depends on applying the rules set forth above to the facts and circumstances of that employment following is a discussion of certain issues that arise in analyzing revrul_99_7 overnight travel v daily trips revrul_99_7 deals only with daily transportation_expenses - that is transportation_expenses incurred by an employee in going from the residence to a work location and back to the residence within a day it does not deal with overnight travel_expenses the tax treatment of overnight travel_expenses is governed by revrul_93_86 1993_2_cb_71 and involves an analysis of the employee’s tax_home one of the aspects of the analysis under revrul_93_86 is whether the employment away from home is in a single location the single location inquiry has no bearing on the 1-year limitation in revrul_99_7 example employee red works in both city a and city b which are miles apart on an ongoing basis he works in city a from monday through wednesday and then he goes to city b to work on thursday and friday when in city b employee red rents a hotel room and incurs meal expenses employee red’s employer reimburses the expenses related to the travel to city b under an accountable_plan the tax treatment of employee red’s automobile lodging and meal expense reimbursements depends on where his tax_home is located this determination is governed by revrul_93_86 rather than revrul_99_7 example employee black works for her employer as a manager pincite different project sites each of which is expected to last months she spends approximately workday each week at each of the sites and goes to the employer’s office workday each week to attend meetings file reports and perform miscellaneous work-related activities her employer reimburses her automobile expenses_incurred between her residence and the project sites employee black’s employment at each of the worksites is regular and not temporary as employment at each of the worksites is realistically expected to wta-n-109484-00 last for more than year although there are multiple locations involved rather than a single location the single location rule only applies in applying the year limitation in the overnight travel context accordingly her transportation_expenses between the worksites and her residence are nondeductible commuting expenses and the reimbursements of these expenses are taxable wages worksite-to-worksite trips and flexiplace revrul_99_7 does not alter the general_rule that the costs of going between one business location and another business location are deductible business_expenses this rule applies regardless of whether either of the work locations is a temporary_work_location thus reimbursements for trips by an employee between work locations away from the employee’s residence continue to be nontaxable however this general_rule does not apply where one of the business locations is the employee’s residence the applicable rule in that case is stated in holding of revrul_99_7 which requires that an office-in-the-home meet the principal_place_of_business criteria under sec_280a and that the trip be to a work location in the same trade_or_business as that of the office-in-the-home whether an office-in-the-home meets the requirements of sec_280a depends on the particular facts and the irs has not published general guidance on this issue with respect to traditional flexiplace arrangements we note however that an employee’s office-in-the-home expenses are not deductible under sec_280a unless the office is the employee’s principal_place_of_business is used regularly and exclusively and is for the convenience_of_the_employer this is inherently a factual determination if an employee maintains an office-in-the-home that does not meet the requirements of sec_280a then trips between the residence and other work locations are nondeductible commuting expenses unless the temporary_work_location rules in revrul_99_7 apply example employee blue’s employer allows her to work at her residence but she goes into the employer’s office every monday to attend meetings file reports receive assignments and perform other miscellaneous work-related activities her work requires her to make occasional in-person calls on clients her employer does not require her to maintain a part of her residence for regular and exclusive use as a home_office and the employer maintains a policy that an employee’s principal duty station is at the employer’s office the employer reimburses all of her work-related automobile expenses under an otherwise accountable_plan wta-n-109484-00 for trips between a client’s location and the employer’s office the expenses are deductible under the general worksite-to-worksite rule and the reimbursements are not taxable wages however because the employer does not treat employee blue’s residence as meeting the standards under sec_280a reimbursements for trips between her residence and a client’s location are taxable wages unless the client’s location is a temporary_work_location and reimbursements for trips between the residence and the employer’s office are taxable wages location of employment v nature of assignment questions have been raised concerning whether the nature of an employee’s duties with respect to an assignment has any effect on the taxability issue generally the nature of the duties is irrelevant the focus in revrul_99_7 is on the taxpayer’s employment at a work location - that is the taxpayer’s physical presence performing services at a particular location an employee’s job classification is irrelevant in determining whether the employee is performing services at a location for a temporary period example employee yellow is assigned to provide assistance on a large-scale project that is expected to last for months employee yellow plans to spend months at his regular office doing preliminary research and preparation followed by months at one on site work location and then months at a second on site work location although the project is expected to last for months and although employee yellow’s on site visits are expected to last for months the clock on the year limitation does not start ticking until he commences employment at a particular location because the employment at the each of the on site work locations is expected to last and does in fact last for year or less the employment at each of the sites is temporary metropolitan area questions have arisen about whether there is a special rule for non-overnight assignments to work locations outside of the metropolitan area in which the employee lives and normally works the general_rule is that the expenses of trips between an individual’s residence and a work location are nondeductible commuting expenses regardless of the distance unless otherwise provided the exceptions provided in holding sec_1 and of revrul_99_7 refer specifically to trips only to temporary work locations accordingly wta-n-109484-00 reimbursements of expenses of trips between an employee’s residence and any nontemporary work location are wages includible in income regardless of the distance the issue of outside the metropolitan area work locations arises in holding of revrul_99_7 which provides a less generous rule than that in holding holding reflects the longstanding irs position that for a taxpayer who has no regular work location and works only at temporary worksites transportation_expenses with respect to temporary work locations are nondeductible commuting expenses except for those temporary work locations that are located outside the metropolitan area where the individual lives and normally works see aldea v commissioner tcmemo_2000_136 on the other hand under holding transportation_expenses to any temporary_work_location regardless of the distance are deductible business_expenses for a taxpayer with one or more regular work locations which we have assumed to be the case for purposes of this discussion example employee green is assigned to a 2-year project working on site at a client’s office that is outside of the metropolitan area in which employee green’s regular office and residence are located it is expected that employee green will use her automobile for daily round-trip transportation between her residence and the client’s office when she works on site and she is also expected to report to her regular office periodically during the assignment for meetings to file reports and to perform other work-related tasks employment at the client’s office is not temporary as it is realistically expected to last for more than year accordingly any employer reimbursements of these expenses are taxable wages the fact that the assignment is outside of the metropolitan area in which she lives and normally works is irrelevant realistic expectation revrul_99_7 provides that if work is realistically expected to be temporary but at some later date the employment is realistically expected to exceed year the employment must be treated as not temporary at the point the expectation changes example employee gray is assigned to work on a project at a client’s office employee gray is expected to work for months at the site in the 6th month employee gray’s term is extended by months for a total of months for employee gray the site is considered a temporary_work_location until the point at which the expectation changes during the 6th month but it is a nontemporary work location after that point wta-n-109484-00 breaks in service and infrequent trips you have asked about the effect a break_in_service at a particular location will have on determining whether employment at the location is temporary the issue arises when an employee is instructed to work at a certain client’s office for a specified period then work at another site and then work again at the client’s office for another specified period whether unexpected or planned at the outset the question is whether the break_in_service at the particular location is so significant that employment at the location should be treated a sec_2 separate periods of employment rather than continuous period of employment because of the highly individual nature of the factual inquiry involved the irs has not issued general guidance in this area it is clear however that a short break of or weeks is inconsequential in this regard but that a break of more than year is significant example employee orange is given a 6-month assignment on a long-term project and more than a year after completing the 6-month assignment he is unexpectedly reassigned to the project for a 7-month period since the initial 6-month assignment is realistically expected to last for year or less the employee’s employment with respect to that phase of the project is temporary employee orange’s expenses of going between his residence and this location are deductible business_expenses a break exceeding year is clearly significant enough to restart the clock when employee orange begins the 7-month reassignment employee orange’s expenses of going between his residence and this location are deductible business_expenses since the reassignment is realistically expected to last for year or less you have also asked in connection with the break rule issue whether short-term assignments to work at a particular site that recur from year to year should be treated as separate periods of temporary employment rather than regular employment the issue arises where an employee performs services at a location on a recurring basis for a period of more than one year but on an infrequent or sporadic basis in relation to the duration and nature of the employee’s performance of services at other work locations because of the highly individual nature of the factual inquiry involved the irs has not issued general guidance in this area it is clear however that a location where an employer directs an employee to work only five days during a calendar_year is a temporary rather than a regular work location wta-n-109484-00 example employee white regularly works at his employer’s office but the employer expects all employees to attend annual 1-week workdays training at the office of z training consultants an independent_contractor employee white annually attends this training but does not go to the z office at any other time each year’s training session reflects work methods and technologies used by employee white’s employer and each annual session has a unique agenda the dates of the annual training session vary according to the availability of z’s training staff under the facts described the training sessions should be treated as employment at a temporary_work_location it should be noted however that if the training sessions were conducted in the office building where employee white regularly works any reimbursement of transportation_expenses between employee white’s residence and the training session would be taxable wages this office is considering providing additional guidance with respect to the break rule and infrequent trip issues in the near future
